IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0811
                            Filed December 21, 2016


DAVID DESHAWN BRADFORD,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       David Bradford appeals the district court’s denial of his postconviction

relief application. AFFIRMED.




       Eric D. Tindal of Nidey Erdahl Tindal & Fisher, Williamsburg, for appellant.

       Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee State.




       Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                          2


VAITHESWARAN, Judge.

       David Bradford filed a postconviction relief application, raising several

challenges to his 2005 conviction for possession of a controlled substance with

intent to deliver (second offense and as a habitual offender).1 The controlled

substance was discovered following the stop of a vehicle Bradford was driving.

The drug was located in the book bag of a woman in the front passenger seat.

       The postconviction relief court held a lengthy evidentiary hearing, after

which the court denied the application. On appeal, Bradford contends his trial

attorney was ineffective in (1) failing to call a witness in his criminal trial and (2)

“failing to address the ineffective assistance of counsel claim concerning plea

negotiation.” Bradford must show (1) counsel breached an essential duty and (2)

prejudice resulted. Strickland v. Washington, 466 U.S. 668, 687 (1984). Our

review of these ineffective-assistance-of-counsel claims is de novo. Nguyen v.

State, 878 N.W.2d 744, 750 (Iowa 2016).

I.     Failure to call Witness

       Bradford argues his trial attorney should have called his friend, De’Taris

Smith, as a witness. He argues Smith would have confirmed the drugs belonged

to the passenger of the vehicle rather than Bradford.          And, he asserts, this

evidence was known by counsel and indeed “was literally knocking on trial

counsel’s door.”

       Smith testified at the postconviction relief hearing.      He stated he had

phone conversations with the vehicle passenger and encouraged her “to tell the

1
  This court affirmed his conviction on direct appeal and preserved an ineffective-
assistance-of-counsel claim for postconviction relief. See State v. Bradford, No. 05-
0778, 2006 WL 1229930, at *1-2 (Iowa Ct. App. Apr. 26, 2006).
                                         3


truth about what [she was] doing” and her “role in the situation.” He said he told

a police investigator about these phone calls and tried to call Bradford’s attorney

“for two weeks straight,” without success.

       Bradford’s attorney testified he recalled Smith by name but not

personally. He could not say Smith did or did not call him. He was aware Smith

spoke to a police investigator and, during the conversation, referred to Bradford

as “a drug dealer.”     He testified, “I didn’t want that coming into trial.”    He

explained, “I don’t think he would have helped a thing, based on what I knew.”

       Counsel acted reasonably and strategically in declining to put Smith on

the stand in light of his prior characterization of Bradford as a drug dealer. See

Schrier v. State, 347 N.W.2d 657, 664 (Iowa 1984) (“[C]ounsel’s failure to call

these witnesses involved the consistent application of the same trial strategy. . . .

He was banking on a directed verdict and did not wish to risk putting witnesses

on the stand who might have unexpectedly opened up something which would

upset that expectation.”).     Notably, the postconviction relief court “placed

credibility with” the attorney and found Smith’s testimony “to not be credible.” We

give weight to this credibility finding. See Ledezma v. State, 626 N.W.2d 134,

141 (Iowa 2001).      We conclude Bradford failed to prove his trial attorney

breached an essential duty.

II.    Plea Offer

       Bradford contends the postconviction relief court should have addressed

his ineffective-assistance-of-counsel claim concerning a plea offer. In his view,

“[t]he record supports the fact that [a] plea offer was made,” and “trial counsel

failed to accurately advise [him] of his maximum sentence.” The postconviction
                                         4


relief court did not address this issue. Accordingly, we have nothing to review.

See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental

doctrine of appellate review that issues must ordinarily be both raised and

decided by the district court before we will decide them on appeal.”).

       We affirm the district court’s denial of Bradford’s postconviction relief

application.

       AFFIRMED.